Citation Nr: 0920020	
Decision Date: 05/29/09    Archive Date: 06/08/09

DOCKET NO.  06-18 602	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for the Veteran's cause of 
death.


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel


INTRODUCTION

The Veteran served on active duty from September 1942 to 
August 1945.  The appellant is the Veteran's surviving 
spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2005 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana.


Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran served on active duty from September 1942 
until he committed suicide on August [redacted], 1945.

2.  The Veteran's suicide was not due to willful misconduct 
and was in the line of duty.

3.  The appellant was married to the Veteran at the time of 
his death.

4.  The appellant remarried in November 1945.

5.  The appellant previously sought entitlement to Dependency 
and Indemnity Compensation (DIC) benefits on behalf of her 
and the Veteran's child, born in September 1945.  The claim 
was denied in November 1947.  The appellant was not eligible 
for such benefits at that time.

6.  The appellant's second husband died in December 2004.

7.  The appellant's claim for DIC benefits is an original 
claim for such benefits on her behalf.


CONCLUSION OF LAW

A service-connected disability caused or contributed 
substantially or materially to the cause of the veteran's 
death.  38 U.S.C.A. §§ 103, 105, 1110, 1112, 1310 (West 
2002); 38 C.F.R. 38 C.F.R. §§ 3.1, 3.50, 3.55, 3.301, 3.302, 
3.303, 3.304, 3.312 (2008).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

The Veteran served on active duty from September 1942 until 
his death on August [redacted], 1945.  The Veteran committed suicide 
at that time by shooting himself.  An official investigation 
report from that time reflects that the Veteran had gone 
absent without leave (AWOL) from his command for 55 minutes 
on August 17, 1945.  He was later arrested that same day by 
the shore patrol (SP) in a nearby city.  He was returned to 
his command for confinement pending captain's mast 
(nonjudicial punishment or NJP).  

The Veteran was on a work detail, as a prisoner, on August 
[redacted], 1945.  He was being transported in a truck with another 
prisoner and a guard.  The Veteran took the sidearm from the 
guard and escaped from the truck.  He eventually committed 
suicide by shooting himself with the sidearm.  

The Navy investigating officer determined that there was no 
reason for the Veteran to commit suicide.  The same 
investigating officer cited to several Navy regulations for 
the purpose of showing that the act of suicide itself 
overcomes the normal presumption of sanity.  Further the Navy 
Department presumption that no sane man would take their life 
without reasonable or adequate motive was not controverted in 
this case.  The investigating officer concluded that the 
Veteran's death was not the result of his own misconduct and 
was in the line of duty.

The commanding officer of the unit prepared an endorsement to 
the investigation report to the Secretary of the Navy in 
August 1945.  The facts were restated essentially as in the 
original report.  The endorsement noted that there was no 
evidence of motive for suicide.  Further, the Veteran's death 
was not the result of a violation of law or Navy regulations 
and was not caused by the intent, fault, negligence, or 
inefficiency of any person in the Naval Service.  Finally, 
the commanding officer concluded that the death of the 
Veteran was not the result of his own misconduct and was in 
the line of duty.  

The Office of the Judge Advocate General for the Navy 
endorsed the report in November 1945.  The endorsement said 
that the death was not the result of the Veteran's own 
willful misconduct and that a determination of line of duty 
by the Navy Department was not necessary in this case.  A 
final endorsement sending the report to the Bureau of 
Personnel (BuPERS) was added in December 1945.

The Veteran's personnel records show that he initiated an 
allotment to pay premiums for National Service Life Insurance 
(NSLI) in October 1942.  He named his mother as the principal 
beneficiary.  VA received a notice from the Veteran 
requesting that his allotment be stopped in May 1945.  The 
form noted the reason for the request was that the Veteran 
was a general court-martial prisoner.  

The Veteran made a second application for a NSLI policy on 
August 3, 1945.  He listed the appellant as his principal 
beneficiary.  The application also included a physical 
examination that was conducted at Camp Peary, Virginia, in 
July 1945.  No psychiatric symptoms were noted and the 
Veteran did not report any prior history of nervous problems.  
A NSLI certificate was issued to show an insurance policy was 
in effect from August 3, 1945.  It was signed in February 
1946.

VA wrote to the Navy Department to find out whether the 
Veteran was discharged from service in September 1945.  The 
request asked for the report of offense, findings, and 
sentence of the court-martial.  A response was received that 
the Veteran was returned to duty.  A second response was 
received that informed of the Veteran's death in February 
1946.  

VA wrote to the appellant to assist her in submitting a claim 
for NSLI benefits in April 1946.  VA also wrote to the 
appellant in May 1946.  She was informed that she may be 
entitled to a pension in addition to any insurance benefits.  
The appellant submitted her claim for the NSLI benefits in 
May 1946.

The appellant also submitted a claim for DIC/pension benefits 
in June 1946.  The appellant informed VA that she had 
remarried in November 1945 and that the claim was on behalf 
of the child born of the marriage between her and the Veteran 
in September 1945.  The appellant was asked to provide a copy 
of her certificate of marriage.  The appellant provided a 
copy that showed her and the Veteran were married in October 
1944.  

Concurrent to the above actions, VA had also contacted the 
Navy to obtain information about the Veteran's service, to 
include his duty stations, advancements, reductions, and a 
history of all disciplinary actions.  

The Navy provided a transcript of the Veteran's service that 
listed his duty assignments, his advancements and his 
reductions in pay grade in August 1946.  The Navy also 
provided a summary of the Veteran's disciplinary actions in 
September 1957.  The list included:

	- August 22, 1943.  A deck court-martial for being 
absent over leave (AOL) from 1730 August 14, 1943, to August 
16, 1943.  The Veteran was tried on August 18, 1943, and the 
charge proved by plea.  The sentence was to perform extra 
punitive duties (EPD) for a period of one month and a fine of 
$10 per month for three months.  The convening authority 
mitigated the punishment to perform EPD for two months and a 
loss of pay of $10 for one month.  

	January 17, 1945.  A captain's mast for attempting to 
smuggle mail out of the brig.  The Veteran was sentenced to 
three days of solitary confinement on bread and water.  

	January 25, 1945.  An erroneous mark of desertion was 
removed from the Veteran's record.  It was noted that he was 
tried and convicted on a charge of AOL and not desertion.  

	February 27, 1945.  A deck court-martial for using 
disrespectful language to a superior officer and wearing 
other than regulation uniform of said rating.  The charges 
were proved by plea.  The Veteran was sentenced to 
confinement for five days and to forfeit $10 a month for two 
months.  The convening authority approved the sentence on 
February 27, 1945.  

	March 31, 1945.  The Veteran was declared a straggler as 
he had been AWOL since 1300 on March 30, 1945.

The evidence of record does not record a disposition for any 
punitive action that may have been taken in regard to the 
last AWOL status in March 1945.  The Board notes that the 
issue of the Veteran being a prisoner as a result of a 
general court-martial was noted at the time his NSLI premium 
was stopped in May 1945.  The Board further notes that a 
query to the Navy shows that the Veteran was restored to 
duty.  There is no evidence of record that informs as to any 
general court-martial proceeding as in the charges, date of 
trial, or disposition.  It is not clear from the evidence of 
record then whether the Veteran was a prisoner pending a 
trial or as the result of a conviction and sentencing in May 
1945.  Clearly, if the Veteran was convicted of any 
offense(s) at a general court-martial no discharge was 
awarded as punishment as he was restored to duty.

The Board also notes that the transcript of the Veteran's 
service does record his advancements and reductions in pay 
grade.  He entered service as an apprentice seaman in 
September 1942.  He was advanced to seaman second class in 
November 1942.  He was later advanced to seaman first class 
in May 1944.  The Veteran was reduced to seaman apprentice on 
May 4, 1945.  He was then advanced to seaman second class on 
August 4, 1945, approximately two weeks prior to his death.

It is reasonable to conclude that the reductions in pay grade 
would be the result of disciplinary action.  The reduction in 
May 1945 was notable in that the Veteran was reduced two pay 
grades; however, he was advanced back to seaman second class 
within three months.  

The evidence of record shows that the Veteran was pending a 
captain's mast, or NJP, at the time of his death.  

The RO issued an administrative decision in October 1947.  
The decision was that the Veteran's cause of death was not 
service-connected because it was due to his own willful 
misconduct.  The decision noted the circumstances of the 
Veteran's death as detailed in the investigating officer's 
report.  It was noted that the Veteran's service treatment 
records (STRs) were negative for any indication of mental 
unsoundness.  The following paragraphs contained the 
rationale of the decision:

The Navy Department held that death 
was not due to misconduct on the 
theory of presumption of insanity 
indulged in by the Department.  
Since the question of insanity is 
one of fact for pension purposes, 
and in the absence of any evidence 
thereof, it is held that death was 
not incurred in line of duty.

It is pertinent to state that the 
deceased's previous record of 
offenses and sentences was 
extensive.  In the opinion of this 
Board, pending disciplinary action 
could have motivated the deceased to 
attempt to escape.

VA administrative decision of October 22, 1947.

VA denied the DIC claim submitted by the appellant on behalf 
of her and the Veteran's child in November 1947.  The basis 
for the denial was that the Veteran's death was considered 
not to be in the line of duty and due to his own willful 
misconduct.

The appellant's representative at the time queried the RO on 
the status of the claim for the child's DIC benefits in April 
1949.  The RO responded that same month that the claim had 
been denied and notice of the denial had been provided in 
November 1947.  It was noted that the appeal period had 
expired and there was no evidence of an appeal having been 
submitted.

Associated with the claims folder is a favorable ruling by VA 
to award a special NSLI dividend to the Veteran's child in 
December 1950.  The several claims forms and information 
gathered in conjunction with the application for the dividend 
clearly denote the appellant as the Veteran's remarried widow 
and the custodian of the child.

The Chief VA attorney in Shreveport, Louisiana, wrote to the 
Chief, Dependents & Beneficiaries claims division in December 
1954.  The letter inquired whether the Veteran's minor child 
was entitled to any death benefits.  The claims division 
office replied that same month and informed that a prior 
claim for benefits was disallowed in October 1947.  The basis 
for the denial was that the Veteran's death was not incurred 
in the line of duty and was due to his own willful 
misconduct.

The appellant submitted her claim for DIC benefits in January 
2005.  She noted the Veteran's date of death in service and 
that she had received his life insurance benefits.  She also 
said she had remarried shortly after the Veteran's death and 
did not ever recall submitting a claim for DIC benefits.  She 
also reported the death of her second husband in December 
2004.  

The RO denied her claim in March 2005.  The basis for the 
denial was that the previous administrative determination 
held that the Veteran's death was not in the line of duty and 
was the result of willful misconduct.  

The appellant disagreed with the decision in April 2005.  She 
noted that the Navy had concluded the Veteran's death was in 
the line of duty and not due to misconduct.  

The RO wrote to the appellant to provide her with the notice 
required under the Veterans Claims Assistance Act (VCAA) in 
August 2005.  The RO advised that the "appellant's" claim 
was previously denied in November 1947.  The letter explained 
the Navy's determination was based on a presumption of 
insanity and VA found no evidence of mental unsoundness.  The 
letter also advised the appellant that she was required to 
submit evidence that the Veteran's mental unsoundness was due 
to service and that there was no reasonable adequate motive 
for suicide shown by the evidence.  Finally, the letter noted 
that, in the prior determination, VA found that impending 
disciplinary action could have foreseeably served as an 
adequate motive for suicide.  

The RO issued a statement of the case (SOC) in May 2006.  The 
SOC restated the basic elements of the circumstances of the 
Veteran's death and the findings by the Navy.  The SOC went 
on to state "[t]he [V]eteran had been in trouble most of his 
term of service and at the time of his death knew he was 
facing a dishonorable discharge."  The SOC further 
explained:

Our determination is that the Navy 
find[ings] are patently inconsistent 
with the requirements of laws 
administered by the Department of 
Veterans Affairs.  Requirements as 
to line of duty are not met if at 
the time the injury was suffered or 
disease contracted the veteran was 
confined under a sentence of a 
court-martial involving an 
unremitted dishonorable discharge.

VA SOC dated May 9, 2006.  The paragraph appears to be an 
incomplete summary of and citation to the provisions of 
38 C.F.R. § 3.1(m) (2008).

The appellant perfected her appeal in May 2006.  She noted 
the inconsistency of the RO's assessment and that the RO was 
engaging in speculation as to any type of 
separation/discharge that may have been involved, if one was 
at all.  Further, the appellant cited to the regulatory 
definitions for line of duty and willful misconduct and 
argued that both definitions supported her claim for 
benefits.

II.  Analysis

A. Status as Surviving Spouse

A surviving spouse is eligible to receive DIC payments.  
38 U.S.C.A. § 1310 (West 2002).  To be recognized as the 
veteran's surviving spouse for the purpose of establishing 
entitlement to VA death benefits, the appellant must be a 
person of the opposite sex whose marriage to the veteran 
meets the requirements of 38 C.F.R. § 3.1(j) and who was the 
spouse of the veteran at the time of the veteran's death and: 
(1) who lived with the veteran continuously from the date of 
marriage to the date of the veteran's death except where 
there was a separation which was due to the misconduct of, or 
procured by, the veteran without the fault of the spouse; and 
(2) except as provided in 38 C.F.R. § 3.55, has not remarried 
or has not since the death of the veteran and after September 
19, 1962, lived with another person of the opposite sex and 
held himself or herself out openly to the public to be the 
spouse of such other person.  38 U.S.C.A. § 101(3) (West 
2002); 38 C.F.R. § 3.50 (2008).

At the outset it is noted that the appellant was married to 
the Veteran at the time of his death.  This was proven both 
by the Veteran's submission of insurance forms naming her as 
his spouse and the marriage license submitted by the 
appellant.  They were married in October 1944 and were 
married until the Veteran's death on August [redacted], 1945.  The 
evidence supports that theirs was a valid marriage under the 
laws of Louisiana.  38 C.F.R. § 3.1(j) (2008).

The appellant remarried following the Veteran's death; 
nevertheless, she is considered the surviving spouse of the 
Veteran for the current claim due to the termination of her 
subsequent marriage by death.  38 C.F.R. § 3.55(a)(3).  
Indeed, 38 C.F.R. § 3.55(a)(3) provides that (on or after 
October 1, 1998) remarriage of a surviving spouse terminated 
by death, divorce, or annulment, will not bar the furnishing 
of dependency and indemnity compensation (DIC), unless the 
Secretary determines that the divorce or annulment was 
secured through fraud or collusion.  

In the instant case, the appellant was married to the Veteran 
at the time of his death in August 1945.  She remarried in 
November 1945.  Her second marriage was terminated by the 
death of her second husband after October 1, 1998, and thus 
she may be considered the "surviving spouse" of the veteran 
for DIC purposes under 38 C.F.R. § 3.55(a)(3).  The RO has 
not questioned the fact of the death of the appellant's 
second husband.

The RO initially denied the appellant's claim based on the 
prior administrative decision of October 1947 and the 
determination that the Veteran's death was not in the line of 
duty and was due to his own willful misconduct.  This aspect 
will discussed further infra.  The RO later wrote to the 
appellant in August 2005 and told her that her prior claim 
had been denied in November 1947.  The latter statement is 
not correct.

The appellant has not previously submitted a claim for DIC 
benefits for herself.  She notified VA of her remarriage in 
November 1945 in 1946.  She was not a surviving spouse of the 
Veteran at the time she submitted the claim for DIC benefits 
on behalf of her and the Veteran's child in 1946.  Thus, she 
was not eligible for any DIC benefits in her own right.  
Further, the 1947 denial notice to the appellant clearly 
addressed the claim as being filed on behalf of the child.

VA also acknowledged the status of the prior claim as being 
on behalf of the child in the response to the appellant's 
representative in April 1949.  The same acknowledgement was 
made in the response to the VA Chief attorney in Shreveport 
in December 1954. 

The appellant regained her status as a surviving spouse upon 
the death of her second husband in December 2004.  Moreover 
she had never submitted a previous claim for DIC benefits for 
herself.  Thus, the current claim represents an initial claim 
on her part for DIC benefits as the surviving spouse of the 
Veteran.

Line of Duty/Willful Misconduct

According to applicable laws and regulations, service 
connection for the cause of a veteran's death requires 
evidence that a service-connected disability was the 
principal or contributory cause of death.  38 U.S.C.A. § 
1310; 38 C.F.R. § 3.312(a) (2008).  For a service-connected 
disability to be the principal cause of death, it must 
singularly or jointly with some other condition be the 
immediate or underlying cause of death, or be etiologically 
related thereto.  38 C.F.R. § 3.312(b).  For a service-
connected disability to be a contributory cause of death, it 
must be shown that it contributed substantially or 
materially, combined to cause death, or aided or lent 
assistance to the production of death.  38 C.F.R. § 3.312(c).

The law provides that service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. § 1110 (West. 2002); 38 
C.F.R. §§ 3.303, 3.304 (2008).  An injury or disease incurred 
during active military service is deemed to have been 
incurred in the line of duty and not the result of a 
veteran's own misconduct, unless the injury or disease was a 
result of the person's own willful misconduct or abuse of 
alcohol or drugs.  38 U.S.C.A. § 105(a) (West 2002); 
38 C.F.R. § 3.301 (2008).  See Smith v. Derwinski, 2 Vet. 
App. 241, 244 (1992) (38 U.S.C.A. § 105(a) creates a 
presumption that an injury or disease is incurred in the line 
of duty that must be rebutted by a preponderance of the 
evidence); see also Thomas v. Nicholson, 423 F.3d 1279, 1284-
85 (Fed. Cir. 2005) (Preponderance of the evidence was the 
proper evidentiary standard necessary to rebut a § 105(a) 
presumption of service connection for injuries that occurred 
during active duty).

A service department finding that injury, disease, or death 
occurred in line of duty will be binding on VA unless it is 
patently inconsistent with the requirements of laws 
administered by VA.  38 C.F.R. § 3.1(m) (2008).  Requirements 
as to line of duty are not met if, at the time the injury was 
suffered or disease contracted, the Veteran was avoiding duty 
by desertion, or was AWOL which materially interfered with 
the performance of military duty; confined under a sentence 
of court-martial involving an remitted dishonorable 
discharge; or confined under sentence of a civil court for a 
felony as determined by the laws of the jurisdiction where 
the person was convicted by such court.  38 C.F.R. 
§ 3.1(m)(1)-(3).  

Willful misconduct means an act involving conscious 
wrongdoing or known prohibited action (malum in se or malum 
prohibitum).  It involves deliberate or intentional 
wrongdoing with knowledge of or wanton and reckless disregard 
of its probable consequences.  Mere technical violation of 
police regulations or ordinances will not per se constitute 
willful misconduct.  Willful misconduct will not be 
determinative unless it is the proximate cause of the injury, 
disease, or death.  See 38 C.F.R. § 3.1(n) (2008); see also 
Daniels v. Brown, 9 Vet. App. 348, 350 (1996).

In order for suicide to constitute willful misconduct, the 
act of self-destruction must be intentional.  A person of 
unsound mind is incapable of forming an intent (mens rea, or 
guilty mind, which is an essential element of crime or 
willful misconduct).  It is a constant requirement for a 
favorable action that the precipitating mental unsoundness be 
service connected.  38 C.F.R. § 3.302(a) (2008).

Whether a person, at the time of suicide, was so unsound 
mentally that he or she did not realize the consequences of 
such an act, or was unable to resist such impulse is a 
question to be determined in each individual case, based on 
all available lay and medical evidence pertaining to his or 
her mental condition at the time of suicide. The act of 
suicide or a bona fide attempt is considered to be evidence 
of mental unsoundness; therefore, where no reasonable 
adequate motive for suicide is shown by the evidence, the act 
will be considered to have resulted from mental unsoundness.  
A reasonable adequate motive for suicide may be established 
by affirmative evidence showing circumstances which could 
lead a rational person to self-destruction.  38 C.F.R. § 
3.302(b) (2008).

Affirmative evidence is necessary to justify reversal of 
service department findings of mental unsoundness where VA 
criteria do not otherwise warrant contrary findings.  In all 
instances any reasonable doubt should be resolved favorably 
to support a finding of service connection.  38 C.F.R. 
§ 3.302(c) (2008).

As this is an appellate review of an original claim, the 
Board will review the underlying administrative decision 
relied on by the RO as it is the basis for the current 
denial.  The decision is flawed in several respects.  Most 
importantly, it dismisses, without adequate explanation, the 
determinations made by the Navy as to line of duty and 
willful misconduct.  

The original decision from 1947, and adopted by the most 
recent denial in March 2005, simply says VA must make its own 
determination as to mental unsoundness.  Such a declaration 
stands in violation of current law and regulation.  VA is 
bound by service department findings unless they are patently 
inconsistent with the requirements of laws administered by 
VA.  The Veteran was not AWOL at the time of his death.  He 
was not confined under sentence of a court-martial, he was in 
custody pending NJP at a captain's mast.  Nor was the Veteran 
confined for any civil court sentence.  38 C.F.R. § 3.1(m).  

The 1947 decision speculated that pending disciplinary action 
could have motivated the Veteran to commit suicide.  As 
stated this was speculation.  Moreover, the Veteran was 
pending NJP for a minor infraction.  It is not reasonable to 
conclude that such a minor level of punishment, for a minor 
offense, would serve as motivation for suicide, even 
considering the prior disciplinary actions.  Further, the May 
2006 SOC reasons and bases go beyond speculation by stating 
as fact that the Veteran was facing a dishonorable discharge 
at the time of his death.  There is not a scintilla of 
evidence in the record to support that conclusion.  There is 
no evidence of any type of record to show that any court-
martial proceeding was pending or even anticipated.  The line 
of duty/misconduct investigation clearly states that the 
Veteran was pending NJP at the time of his death.  There was 
no mention of any pending dishonorable discharge that was 
pending as a result of any prior disciplinary action.  The 
SOC conclusion of the Veteran facing a dishonorable discharge 
at the time of his death is not supported by the evidence.  

Upon review of all of the evidence of record the Board 
concludes that the appellant has standing as a surviving 
spouse.  The Board also concludes that the Veteran was 
suffering from mental unsoundness at the time of his death.  
There is no affirmative evidence of record to show 
circumstances that would lead a rational person to commit 
suicide.  The Veteran's mental unsoundness was service-
connected as it occurred during his active military service.  
There is no reasonable doubt to be resolved in this case.  
The Veteran's mental unsoundness led directly to his 
committing suicide.  

For reasons previously discussed, the facts and circumstances 
of the Veteran's death are not such as to be patently 
inconsistent with the requirements of laws administered by 
VA.  Accordingly, the Veteran's death was in the line of duty 
and not due to his willful misconduct.  His death was, and 
is, service-connected.  The appellant's claim for entitlement 
to service connection for the cause of the Veteran's death is 
granted.

As provided for by the VCAA, VA has a duty to notify and 
assist claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2008); 38 C.F.R. § 3.159 (2008).  In this case, the 
Board is granting in full the benefit sought on appeal.  
Accordingly, assuming, without deciding, that any error was 
committed with respect to either the duty to notify or the 
duty to assist, such error was harmless and will not be 
further discussed.


ORDER

Entitlement to service connection for the cause of the 
Veteran's death is granted.



____________________________________________
S. S. TOTH 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


